DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 12 are objected to because of the following informalities:  
in light of the amendment to Claim 1, Claims 6 and 12 should also be amended to recite (d) said polymer control agent component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 6, and 13 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0306076 to Adkins et al. in view of US 5,196,476 to Simroth.
Regarding Claims 1 and 17.  Adkins et al. teaches a preformed stabilizer comprising the free-radical polymerization product of:
a macromer that contains reactive unsaturation.  Suitable macromers comprise the reaction product of starter compound having a functionality of 2 to 8 and a hydroxyl number of 20 to 50; from 0.1 to 3% by weight of a hydroxyl-reactive compound that contains reactive unsaturation; and 0 to 30% by weight of a diisocyanate (Paragraphs 0092 – 0093; 102; and 120).  Paragraph 0037 of the PG-PUB of the instant specification teaches the ethylenically unsaturated monomers are prepared with identical ingredients in identical amounts.  The macromers taught by Adkins et al. are then reasonably considered to be ethylenically unsaturated;
one or more ethylenically unsaturated monomers; and
	at least one free radical initiator; 
in the presence of
	at least one polymer control agent.  The polymer control agents can be in pure/fresh form or recovered from the polymer polyol production process, with the amount of crude polymer control agent relative to the total polymer control agent component being from 0 to 100 weight percent (Paragraphs 0092 – 0099 and 0125); and
optionally a diluent (Paragraphs 0100 - 0101).
Adkins et al. does not expressly teach an inhibitor is added to the crude polymer control agent.  However, Simroth teaches the concept of adding t-butyl catechol in an amount of 25 ppm to a component which is subsequently used in the preparation of a polymer polyol (Column 23, Lines 26 – 30).  Tertiary-butyl catechol is a phenolic-containing compound which is set forth a suitable inhibitor in Table 2 of the instant specification.  Adkins et al. and Simroth are analogous art as they are from the same field of endeavor, namely polymer polyol compositions.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to add t-butyl catechol in the amount taught by Simroth to the recovered polymer control agent of Adkins et al.  The motivation would have been that Simroth teaches t-butyl catechol in this amount prevents any polymerization during storage or transfer (Column 23, Lines 28 – 30).  
The above proposed combination of Adkins et al. and Simroth results in a preformed stabilizer in which the recovered polymer control agent comprises 25 ppm of a phenolic containing inhibitor, which is just outside the claimed range of 50 to 1500 ppm.  However, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.  
Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  The Office notes that the instant application employs a phenol inhibitor for the same purpose as Simroth, namely for preventing/inhibiting polymerization which would lead to the formation of visible solids (PG-PUB of Instant Application: Paragraphs 0186 – 187 and Table 2; Simroth: Column 23, Lines 28 – 30).
Regarding Claims 2 and 4.  Adkins et al. teaches the preformed stabilizer of Claim 1 wherein the preferred free radical initiator is tertiary butyl peroxy-2-ethylhexanoate (Paragraphs 0120 – 0121). 
Regarding Claim 5.  Adkins et al. teaches the preformed stabilizer of Claim 1 but is silent regarding the turbidity of the recovered polymer control agent.  However, Adkins et al., when modified in the manner proposed above, teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a recovered polymer control agent which is essentially free of turbidity, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 6.  Adkins et al. teaches the preformed stabilizer of Claim 1 wherein the polymer control agent component may comprise isopropanol (Paragraphs 0123 – 0124).
Regarding Claim 13.  Adkins et al. teaches a polymer polyol comprising the free radical, in-situ polymerization product of a base polyol; the preformed stabilizer of Claim 1; and at least one ethylenically unsaturated monomer in the presence of a free radical initiator and optionally a chain transfer agent (Paragraphs 0009 – 0017 and 0143).
Regarding Claim 14.  Adkins et al. teaches the preparation of the polymer polyol of Claim 13 comprising free radically polymerizing product of a base polyol; the preformed stabilizer of Claim 1; and at least one ethylenically unsaturated monomer in the presence of a free radical initiator and optionally a chain transfer agent (Paragraphs 0009 – 0017 and 0143).
Regarding Claim 15.  Adkins et al. teaches a polyurethane foam comprising the reaction product of a diisocyanate or polyisocyanate component with an isocyanate-reactive component comprising the polymer polyol of Claim 13 in presence of at least one catalyst, one or more blowing agents, and at least one surfactant (Paragraphs 0024 – 0041).
Regarding Claim 16.  Adkins et al. teaches a process for the preparation of a polyurethane foam comprising reacting a diisocyanate or polyisocyanate component with an isocyanate-reactive component comprising the polymer polyol of Claim 13 in presence of at least one catalyst, one or more blowing agents, and at least one surfactant (Paragraphs 0004 – 0023  and 0041).

Claims 7, 8, 10 – 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0306076 to Adkins et al. in view of US 5,196,476 to Simroth.
Regarding Claims 7 and 20 .  Adkins et al. teaches a process for the preparation of a preformed stabilizer comprising free-radically polymerizing:
a macromer that contains reactive unsaturation.  Suitable macromers comprise the reaction product of starter compound having a functionality of 2 to 8 and a hydroxyl number of 20 to 50; from 0.1 to 3% by weight of a hydroxyl-reactive compound that contains reactive unsaturation; and 0 to 30% by weight of a diisocyanate (Paragraphs 0092 – 0093; 102; and 120).  Paragraph 0037 of the PG-PUB of the instant specification teaches the ethylenically unsaturated monomers are prepared with identical ingredients in identical amounts.  The macromers taught by Adkins et al. are then reasonably considered to be ethylenically unsaturated;
one or more ethylenically unsaturated monomers; and
	at least one free radical initiator; 
in the presence of
	at least one polymer control agent.  The polymer control agents can be in pure/fresh form or recovered from the polymer polyol production process, with the amount of crude polymer control agent relative to the total polymer control agent component being from 0 to 100 weight percent (Paragraphs 0092 – 0099 and 0125); and
optionally a diluent (Paragraphs 0100 - 0101).
Adkins et al. does not expressly teach an inhibitor is added to the crude polymer control agent.  However, Simroth teaches the concept of adding t-butyl catechol in an amount of 25 ppm to a component which is subsequently used in the preparation of a polymer polyol (Column 23, Lines 26 – 30).  Tertiary-butyl catechol is a phenolic-containing compound which is set forth a suitable inhibitor in Table 2 of the instant specification.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to add t-butyl catechol in the amount taught by Simroth to the recovered polymer control agent of Adkins et al.  The motivation would have been that Simroth teaches t-butyl catechol in this amount prevents any polymerization during storage or transfer (Column 23, Lines 28 – 30).  
The above proposed combination of Adkins et al. and Simroth results in a process for forming the preformed stabilizer in which the recovered polymer control agent comprises 25 ppm of a phenolic containing inhibitor, which is just outside the claimed range of 50 to 1500 ppm.  However, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.  
Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  The Office notes that the instant application employs a phenol inhibitor for the same purpose as Simroth, namely for preventing/inhibiting polymerization which would lead to the formation of visible solids (PG-PUB of Instant Application: Paragraphs 0186 – 187 and Table 2; Simroth: Column 23, Lines 28 – 30).
Regarding Claims 8 and 10.  Adkins et al. teaches the process of Claim 7 wherein the preferred free radical initiator is tertiary butyl peroxy-2-ethylhexanoate (Paragraphs 0120 – 0121). 
Regarding Claim 11.  Adkins et al. teaches the process of Claim 7 but is silent regarding the turbidity of the recovered polymer control agent.  However, Adkins et al., when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a recovered polymer control agent which is essentially free of turbidity, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 12.  Adkins et al. teaches the process of Claim 7 wherein the polymer control agent component may comprise isopropanol (Paragraphs 0123 – 0124).

Allowable Subject Matter
Claims 18, 19, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach or suggest a preformed stabilizer, or method of preparing such a stabilizer, prepared from all of the instantly claimed ingredients in the instantly claimed amounts, including an amine-containing and/or quinone-containing inhibitor and/or one of the inhibitor compounds set forth in Claims 18 and 21 in the instantly claimed amount.  
US 2017/0306076 to Adkins et al. corresponds to the closet prior art.  Adkins et al. teaches a preformed stabilizer comprising the free-radical polymerization product of an ethylenically unsaturated macromer, one or more ethylenically unsaturated monomers, and at least one free radical initiator in the presence of at least one polymer control agent.  The polymer control agents can be in pure/fresh form or recovered from the polymer polyol production process, with the amount of crude polymer control agent relative to the total polymer control agent component being from 0 to 100 weight percent.  However, Adkins et al. does not teach an inhibitor is further provided during preparation of the preformed stabilizer.  US 5,196,476 to Simroth is consequently relied upon to teach this limitation in the rejection of independent Claim 1 under 35 U.S.C. 103, as it discloses adding t-butyl catechol in an amount of 25 ppm to a component which is subsequently used in the preparation of a polymer polyol (Column 23, Lines 26 – 30).  However, this compound lacks amine groups and quinone groups and is also not a species set forth in Claims 18 and 19.  Nor does any other prior art reference provide the necessary guidance to modify Adkins et al. to include such an inhibitor in the claimed amount during the manufacture of a preformed stabilizer.

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive.  Applicant argues that the combination of Adkins et al. and Simroth does not result in the preparation of a preformed stabilizer with the claimed concentration of inhibitor.  The Office does recognize that the above proposed combination of Adkins et al. and Simroth results in a preformed stabilizer, or process of making such a stabilizer, in which the recovered polymer control agent comprises 25 ppm of a phenolic containing inhibitor, which is just outside the claimed range of 50 to 1500 ppm. 
However, as discussed in the rejection of Claims 1 and 7 under 35 U.S.C. 103 above, it is the Office’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.  
Additionally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").  The Office notes that the instant application employs a phenol inhibitor for the same purpose as Simroth, namely for preventing/inhibiting polymerization which would lead to the formation of visible solids (PG-PUB of Instant Application: Paragraphs 0186 – 187 and Table 2; Simroth: Column 23, Lines 28 – 30).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764